Citation Nr: 0912722	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-17 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of L5-S1 with central herniation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico that denied service connection for 
degenerative disc disease of L5-S1 with central herniation.

In August 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary to 
decide the Veteran's claim.

First, the Board notes that outstanding VA treatment records 
may exist pertaining to the Veteran's degenerative disc 
disease.  These additional records must be obtained before 
deciding his appeal.  38 U.S.C.A. § 5103A(c) (West 2007); 38 
C.F.R. 
§ 3.159(c) (2008); see also Bell v. Derwinski.

At his August 2007 hearing before the undersigned VLJ, the 
Veteran testified that he was afforded a VA medical 
examination of his back condition in June 2007 or July 2007 
at the VA Medical Center (VAMC) in Albuquerque, New Mexico.  
If the Veteran was provided this VA medical examination, then 
these records must be obtained and attached to his claims 
file before the Board can make a decision on his claim.  

Additionally, at this hearing, the Veteran stated that he had 
received treatment for his back condition at the VA 
outpatient clinic in Flagstaff, Arizona from 2001-2004, and 
the Albuquerque VAMC from July 2007 to the present.  Further, 
the Veteran stated that he received treatment from the VA 
outpatient clinic in Gallup from 2004-2005.  Currently, the 
Veteran's claims file only contains records from the VA 
facility in Gallup from January 2006 to March 2007.  VA must 
obtain these records before the Board can make a decision on 
his claim.  

The Veteran also stated that he had filed several Worker's 
Compensation claims regarding his back condition, with the 
first one being filed in 1969 (one year after the Veteran's 
active service end date) in Flagstaff, Arizona while the 
Veteran was employed as a mechanic.  The evidentiary record 
as currently constituted does not include any employment 
medical records pertaining to work-related incidents or the 
Worker's Compensation claims.  An attempt to obtain these 
records must also be conducted.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED for the 
following actions:

1.	Contact the Veteran and ask that he 
provide the names and addresses of all 
VA and non-VA medical care providers 
who have treated him for his 
degenerative disc disease.  This should 
include, but is not limited to, his 
recent treatment at the VA facilities 
in Gallup, Flagstaff and Albuquerque. 
 Also attempt to obtain any private 
treatment records since 1969 which may 
be available from his Workers 
Compensation claims and any records at 
Blue Cross Blue Shield, his private 
insurance provider.  Obtain the records 
of the treatment he mentions, if 
necessary with his authorization.
2.	Review the claims folders and ensure 
that all of the foregoing development 
efforts have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 
11 Vet. App. 268 (1998).

3.	After completion of the above- 
referenced development, readjudicate 
the claim of entitlement to service 
connection for degenerative disc 
disease of L5-S1 with central 
herniation.  If the claim remains 
denied, the Veteran should be furnished 
a Supplemental Statement of the Case 
(SSOC) in accordance with 38 U.S.C.A. § 
7105 (West 2002), which sets forth the 
legal criteria pertinent to this 
appeal, including all regulations 
related to the VCAA.  The Veteran 
should also be given the opportunity to 
respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

